Citation Nr: 9924865	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1958 to 
December 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for paranoid schizophrenia.

The Board notes that the veteran was scheduled for a local 
hearing on May 27, 1998, and that he was notified of the time 
and date of this hearing in an April 1998 letter.  However, 
in May 1998, the veteran and his representative withdrew his 
request for a hearing.  38 C.F.R. § 20.704(e) (1998).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



A review of the record discloses that on examination of the 
veteran in December 1998, the VA examiner made references to 
a review of the veteran's treatment reports from 1996 to 
1998, as well a report of a VA hospitalization in 1994.  
These records which are noted by the VA examiner to include 
references to psychiatric symptomatology have a bearing on 
the veteran's claim and are not of record.  

Association with the claims file of these treatment reports 
would materially assist the Board in the adjudication of the 
claimant's appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1998), the 
Board will not decide the issue certified for appellate 
review pending a remand of the case to the RO for further 
development as follows:

1.  The RO should contact the veteran and 
request that he identify any additional 
sources of his treatment for psychiatric 
symptomatology since separation from 
service.  The RO should assist the 
veteran in obtaining these records and 
associate them with the claims file.

2.  The RO should obtain and associate 
with the claims file legible copies of 
the veteran's VA treatment reports from 
1996 to 1998, as well as a record of a VA 
hospitalization in 1994 which were 
referred to by the VA examiner on the 
occasion of his December 1998 VA 
examination of the veteran.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for paranoid 
schizophrenia.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


